Citation Nr: 0806494	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  96-50 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for compartment syndrome, status post right fasciotomy.

2. Entitlement to a disability rating in excess of 10 percent 
for compartment syndrome, status post left fasciotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to March 
1988, and from September 1988 to September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to increased 
ratings for the service-connected right and left leg 
disabilities.

In June 1998, the veteran testified at a hearing at the RO.  
Thereafter, by way of a supplemental statement of the case 
issued in July 1998, the RO assigned a 20 percent disability 
evaluation for the right leg disability, effective since May 
1995, the date of the veteran's claim.

In July 2004, the veteran testified at a hearing held in 
Washington, D.C., before the undersigned Veterans Law Judge.  
A transcript of the proceeding is of record.

In December 2004, the Board denied increased ratings for the 
veteran's disabilities. The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2005 order, the Court granted a joint motion for 
remand filed by the parties and vacated the Board's December 
2004 decision and remanded the appeal to the Board for 
readjudication consistent with the motion.

The matter was again before the Board in June 2006, and was 
remanded for further development consistent with the December 
2005 Court order.

Finally, the Board notes that records submitted by the 
veteran during the July 2004 hearing reasonably raise a claim 
for service connection for a low back disability as secondary 
to the veteran's service-connected right and left leg 
disabilities.  As such, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The veteran's compartment syndrome, status post right 
fasciotomy, does not more closely approximate severe muscle 
disability than moderately severe muscle disability.

2. The veteran's compartment syndrome, status post left 
fasciotomy, does not more closely approximate moderately 
severe muscle disability than moderate muscle disability.

3. The veteran's compartment syndrome, status post left 
fasciotomy, does not more closely approximate marked 
limitation of ankle motion than moderate limitation of ankle 
motion.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 
percent for compartment syndrome, status post right 
fasciotomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.55, 
4.56, 4.59, 4.71a, 4.73 Diagnostic Codes 5003, 5312, 5271 
(2007).

2. The criteria for a disability rating in excess of 10 
percent for compartment syndrome, status post left 
fasciotomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.55, 
4.56, 4.59, 4.71a, 4.73 Diagnostic Codes 5003, 5312, 5271 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, September 
2003 and July 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to an increased rating, 
and the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in July 2006.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in September 2007.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in September 2007.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires for an increased 
rating claim requires that: (1) VA notify the claimant that 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the July 2006 letter notified the veteran that 
he must provide medical or lay evidence demonstrating a 
worsening of the disability, including impact on employment, 
and that disability ratings are determined by applying the 
rating schedule to the disability as appropriate.  The letter 
also provided specific examples of the medical and lay 
evidence that would be relevant to establishing an increased 
rating.  The Board notes that the diagnostic code under which 
the veteran is rated is not one whereby the rating is 
determined by a specific measurement or test result.  Thus, 
the Board finds that the veteran was provided adequate notice 
by VA under Vazquez-Flores.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, post-
service private medical treatment records, several VA 
examinations, the veteran's testimony at his June 1998 RO 
hearing, the veteran's testimony at his July 2004 Board 
hearing, and written statements from the veteran and his 
representative.

Pursuant to the Board's June 2006 remand, the RO attempted to 
obtain treatment records from Dr. Kh., Dr. Kr., and Dr. S.  
In response, VA received new records from Dr. Kh. and a 
response from Dr. S., dated in September 2006, indicating 
that no treatment records were available.  The RO received no 
response from Dr. Kr., despite a March 2007 letter requesting 
such records.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased ratings

The veteran asserts that he is entitled to a disability 
rating in excess of 20 percent for compartment syndrome, 
status post right fasciotomy, and a disability rating in 
excess of 10 percent for compartment syndrome, status post 
left fasciotomy.  The Board notes that the veteran is 
service-connected for scars on his right and left legs and 
receives separate disability ratings for them.  As such 
matters are not on appeal, the Board will not address the 
veteran's service-connected right and left leg scars.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran is currently rated for both of his leg conditions 
under Diagnostic Code (DC) 5312 for muscle injury to Muscle 
Group XII.  Muscle Group XII is comprised of the anterior 
muscles of the leg: (1) the tibialis anterior; (2) extensor 
digitorum longus; (3) extensor hallucis longus; and (4) 
peroneus tertius. The function of Muscle Group XII is 
associated with dorsiflexion; extension of the toes; and 
stabilization of arch.  Under DC 5312, a noncompensable (zero 
percent) rating is assigned for slight injury, a 10 percent 
rating for moderate injury, and a 20 percent rating for 
moderately severe injury.  The maximum schedular evaluation 
of 30 percent is warranted for severe injury.  See 38 C.F.R. 
§ 4.73, DC 5312.

The factors to be considered in evaluating residual 
disabilities of healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of 
muscles is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  A severe injury would also 
show x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

A muscle injury rating is not combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).

The Board also notes the criteria of DC 5003 for arthritis 
and DC 5271 for limitation of ankle motion.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under DC 5271, moderate limitation of motion of an ankle 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires marked limitation of motion.  38 C.F.R. § 4.71a, DC 
5271.  The normal range of ankle motion is from 0 degrees to 
20 degrees of dorsiflexion, and from 0 degrees to 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's service medical records reflect that he 
developed compartment syndrome after running.  They also 
reflect that he underwent bilateral fasciotomies, including 
follow-up operations on the right side.

On VA treatment in October 1995, the veteran complained of 
pain and needles in the right leg.  The right leg was found 
to be soft but tender, with pulses present bilaterally and 
good capillary filling.  The examiner's impression was 
neuropathy.  In November 1995, the veteran underwent a right 
anterior compartment fasciotomy.  In March 1996, the veteran 
complained of left leg pain near his surgical scar, with the 
right leg reportedly painful after standing, and no pain upon 
waking.  Pain on inversion of the foot was noted.  The 
assessment was a peroneal spasm.

In June 1996, the veteran was afforded a VA examination of 
his service-connected bilateral leg condition.  The veteran 
then complained of near-constant pain and swollen calves in 
both legs, with the right worse than the left, and no pain 
when not weight bearing.  On examination, both legs were 
swollen, hard, and painful to touch, with the right worse 
than the left.

The veteran was afforded another VA examination in November 
1997.  The veteran complained of pain and swelling in the 
right leg, and reported periodic flare-ups and pain after 
extended standing.  The examination report indicated that no 
diagnostic or clinical tests were necessary.  The diagnosis 
was status post bilateral compartment syndrome with three 
fasciotomies on right and one on the left.

In June 1998, the veteran testified at his RO hearing as 
follows: his surgical scars were tender and painful; he had 
daily swelling of the legs; he was taking 600 milligrams of 
Motrin four times per day; he worked using a copy machine and 
was often on his feet; and, at night, he would elevate his 
legs and occasionally, and had disturbed sleep as the result 
of leg pain.

A June 1998 statement submitted from the veteran's employer 
indicates that the veteran was concerned about the length of 
time he spent on his feet.  The statement indicates that the 
employer supplied stress reduction mats in front of the 
copying equipment, which were two inches thick and were 
reportedly relieving the pressure.

On February 1999 VA examination, the veteran reported that he 
was scheduled to undergo another right fasciotomy surgery in 
a week, and that pain was precipitated by walking long 
distances and relieved with elevation and cold compression.  
On physical examination, the following was noted: the veteran 
had pain after end-stage dorsiflexion of the right ankle; he 
was able to produce dorsiflexion to 20 degrees, plantar 
flexion to 32 degrees, supination to 26 degrees and pronation 
to 5 degrees; there was some loss of the muscle fibers of 
group 12 on the right side, due to recurrent hematoma; and 
there was swelling, tenderness, and some loss of muscle 
function in the right ankle.  The left ankle and both knees 
were noted to show full range of motion, and the left leg was 
noted to be asymptomatic.

In a March 2002 letter, the veteran's private physician, Dr. 
S., indicated that he treated the veteran in April 2000 for 
complaints of right leg pain, tingling and numbness, located 
at the lateral aspect of the right calf, and low back pain.  
The letter indicated the following findings on examination: 
straight leg testing was positive at 70 degrees with further 
aggravation upon right ankle dorsiflexion and neck flexion; 
strength testing was essentially normal, but functional 
testing and manual muscle testing revealed mild weakness of 
toe extensors of his right lower extremity; reflexes were 
essentially normal; and sensation was decreased in the 
lateral aspect of the right leg.

A May 2002 VA orthopedic clinic note indicates that the 
veteran complained of persistent numbness in the peroneal 
distribution of the right leg.

Private treatment records dated in 2002 reflect that the 
veteran received acupuncture treatment for right leg pain 
with numbness and low back pain.

The veteran was afforded another VA examination in March 2003 
by the same examiner who conducted the February 1999 
examination.  The examiner noted that the veteran had right 
leg muscle pain on dorsiflexion and supination of the ankle, 
that muscle strength of the right leg was 5/5, and that 
function was not limited by fatigue or weakness.

At his July 2004 Board hearing the veteran testified as 
follows: he had constant pain in the right leg with less 
frequent pain in the left leg; both legs were subject to 
frequent swelling; there was numbness near his surgical scar; 
he had problems extending his toes on the right; he tried to 
elevate the leg to relieve pain; he stated that he worked 
with copiers and was constantly on his feet; his employer 
gave him stress mats for his condition; and he had not lost 
any time from employment due to his leg condition.

The veteran was afforded a VA examination in May 2007.

The veteran then reported the following: that he was having 
constant cramping pain with numbness to his right leg more 
than the left and no episodes of any other anterior 
compartment syndrome after the last examination in March 
2003; that the flare-up of his leg pain was every day in the 
severity of 7 to 8 over 10 on the pain scale and lasted for 
two hour until he evaluated his legs; that precipitating 
factors were walking, standing, and any kind of exercise; and 
that during flare up he could not go for walks or take stairs 
and his activities of daily living slowed down.

On examination of the legs, there was no entry or exit wound, 
there was partial loss of anterior tibialis and peroneus 
longus, particularly on the right secondary to recurrent 
hematoma from anterior compartmental syndrome, and there was 
swelling of his right leg in comparison to the left.  The 
right leg calf circumference was 51 centimeters (cm) and left 
was 48 cm at mid calf region.  There was no joint 
involvement, but the right ankle had pain on range of motion 
activity.  The cutaneous branch of the superficial peroneal 
nerve was damaged.  Muscle strength on the knee was full, 
5/5, but the right ankle dorsiflexion had subtle weakness, 
with 5-/5 muscle strength, compared to the left ankle 
dorsiflexion.  There was no muscle herniation and no loss of 
muscle function, but, on range of motion activity, there was 
pain on right ankle dorsiflexion and plantar flexion.  The 
veteran got fatigued easily and was unable to walk on this 
right heel as well as the left.  The muscle group on both 
legs had good strength, even against gravity.  Gait was 
abnormal, with antalgia and short stance on the right, and 
right ankle dorsiflexion was 0 to 15, and plantar flexion 0 
to 20 degrees.  Limitation of the joint was noted to be due 
to right leg muscle pain and spasm.  Left ankle had full 
range of motion with dorsiflexion 0 to 20, and plantar 
flexion 0 to 45.  There was loss of sensation on the right 
anterior aspect of the leg, beginning below the knee at the 
fibular head, up to the lower third junction of the tibial 
region.

The veteran was diagnosed as having status post multiple 
fasciotomies of the right times four, and one fasciotomy on 
the left, due to recurrent anterior compartmental syndrome 
with residual pain at the right ankle and decreased sensation 
on the right anterior leg.  The VA examiner opined that the 
residual pain in the right leg, weakness of the right ankle, 
and decreased sensation in the anterior aspect of the right 
leg were due to multiple fasciotomies done on the right leg 
for anterior compartmental syndrome and residual injury to 
superficial cutaneous nerves, and that, at present, his right 
leg was also swollen and he had increased fatigue, weakness, 
and pain, which was affecting his job and daily activities.

The veteran was afforded another VA examination in June 2007.

It was then noted that the veteran did not use a crutch, 
brace, cane or corrective shoes, but used compression socks, 
and that there were no episodes of dislocation or recurrent 
subluxation.  The veteran reported that his job required 
prolonged standing, so that standing was affecting his job 
performance and he needed accommodation in his job.  He also 
reported that he could not walk more than two city blocks 
because of vascular claudication of his right leg, that he 
was getting obese due to lack of physical activity, that he 
could not take stairs, that he could not walk long or jog, 
and that his daily activities slowed down when he got muscle 
cramps.

On examination the following was noted: right ankle 
dorsiflexion was 0 to 15 degrees and planter flexion was 0 to 
20 degrees; left ankle dorsiflexion was 0 to 20 degrees and 
plantar flexion 0 to 45 degrees; there was pain on 
dorsiflexion, which began at 0 to 15 degrees dorsiflexion, 
and also 0 to 20 degrees plantar flexion on the right ankle; 
after five repetitive uses there was mild increase of pain in 
the right, from 2 over 10 to 3 over 10; there was increased 
fatigue and lack of endurance noted; there was mild weakness, 
in comparison to the left, on the right dorsiflexion; there 
was evidence of painful motion of the right ankle 
dorsiflexion and plantar flexion; there was no edema in right 
ankle or effusion or instability; there was comparable 
weakness of the right ankle which was 5-/5 on the right, 
compared to the left; left ankle dorsiflexion and plantar 
flexion were 5/ 5; there was no tenderness of the right 
anterior tibialis muscle squeezing; there was no redness; 
there was increased circumference on the right calf, which 
was 51 cm, compared to the left, which was 48 cm; there was 
no abnormal movement of the knee or right ankle; gait was 
antalgic, favoring the right, and, on heel walking, his 
clearance of the toe on the right was low in comparison to 
the left; and he had functional limitation on standing, as he 
could not stand more than five minutes, and could not walk 
more than one-quarter mile, which was worse if he wore dress 
shoes.  Additionally, the veteran was noted to have had no 
callosities, no skin breakdown, and no unusual shoe wear 
pattern, there was no ankylosis, leg length discrepancy, or 
signs of constitutional symptoms, and the knees had full 
range of motion, with flexion 0 to 140 degrees, and full 
extension.  There was no instability, as the varus and valgus 
stress test, Lachman test, and McMurray test were negative.  
It was noted that May 2007 right ankle x-ray showed 
osteoarthritis of the right ankle.

The veteran was diagnosed as having the following: right 
ankle arthralgia, with weakness secondary to osteoarthritis, 
with right leg cramping pain due to anterior tibialis and 
peroneal muscle fatigue; gait abnormality, with antalgia, 
favoring right due to right leg pain; and status post 
multiple fasciotomies on right leg times four, and left leg, 
due to recurrent anterior compartmental syndrome.  It was 
noted that leg pain and weakness were the addional limitation 
of the right ankle joint function.  The examiner opined that 
the right ankle had moderate functional impairment due to 
right leg pain and decreased range of motion and weakness, 
and that the left ankle had no residual functional 
impairment.

After reviewing the record, the Board finds that the 
veteran's compartment syndrome, status post right fasciotomy, 
does not more closely approximate the criteria for a 30 
percent disability rating than those for a 20 percent 
disability rating, and that the veteran's compartment 
syndrome, status post left fasciotomy, does not more closely 
approximate the criteria for a 20 percent disability rating 
than those for a 10 percent rating, under DC 5312 or any 
other relevant diagnostic code.

First, the veteran's compartment syndrome, status post right 
fasciotomy, does not approximate severe muscle disability 
under DC 5312.  The record does not reflect soft flabby 
muscles in the wound area, or muscles that swell and harden 
abnormally in contraction.  Moreover, tests of strength, 
endurance, or coordinated movements have never been noted to 
indicate severe impairment of function.  Rather, on July 2007 
VA examination, the examiner specifically opined that the 
right ankle had moderate functional impairment due to right 
leg pain and decreased range of motion and weakness, and 
there is no medical opinion of record that characterizes the 
veteran's impairment of function due to his compartment 
syndrome, status post right fasciotomy, as severe.  Tests of 
strength and endurance compared with the more sound side have 
demonstrated positive evidence of impairment, rather than 
evidence of severe impairment of function.  Thus, the 
veteran's compartment syndrome, status post right fasciotomy, 
most closely approximates moderately severe muscle disability 
under DC 5312.

The Board notes that, to the extent that there is a record of 
loss of deep fascia or muscle substance, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, or evidence of inability to keep up with work 
requirements, as described in 38 C.F.R. § 4.56(d), such 
criteria are consistent with both a rating for a moderately 
severe muscle disability, and a rating for severe muscle 
disability.  Thus, such findings alone do not warrant a 
disability rating in excess of 20 percent for the veteran's 
right leg muscle disability.

Also, the Board notes the provisions of 38 C.F.R. § 4.56(d), 
which indicate that a severe injury would also show x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; induration or atrophy of an entire muscle 
following simple piercing by a projectile.  The Board also 
notes that the veteran's right leg muscle disability was not 
the result of a projectile wound.  However, noting these 
criteria of 38 C.F.R. § 4.56(d), the Board finds that, based 
on the medical evidence of record, the veteran's level of 
muscle disability does not approximate the disability 
characterized by these criteria.  Thus, in this way also, it 
does not approximate severe muscle disability.

The Board also finds that, considering the cardinal signs and 
symptoms of muscle disability of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement, the veteran's 
right leg disability does not approximate severe muscle 
disability.  In this regard, the Board notes that, on June 
2007 VA examination, after five repetitive uses, there was 
mild increase of pain in the right, from 2 over 10 to 3 over 
10, with there was increased fatigue and lack of endurance 
noted, mild weakness, in comparison to the left, on right 
dorsiflexion, with strength of 5-/5 on the right, with 
evidence of painful motion of the right ankle dorsiflexion 
and plantar flexion, and no edema, effusion or instability.  
While these findings represent definite functional impairment 
of the right leg muscles, based on the cardinal signs and 
symptoms of muscle disability, they do not represent severe 
impairment.  

Second, the veteran's compartment syndrome, status post left 
fasciotomy, does not approximate moderately severe muscle 
disability under DC 5312.  With respect to the veteran's left 
leg muscle disability, the record does not reflect consistent 
complaints of cardinal signs and symptoms of muscle 
disability, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles, or 
tests of strength and endurance demonstrating positive 
evidence of impairment.  The record reflects that the veteran 
has had some pain and swelling in his right leg.  However, on 
February 1999 VA examination, May 2007 VA examination, and 
June 2007 VA examination, the veteran was found essentially 
to have no functional impairment of the left leg, with full 
range of motion of the ankle and normal strength, and there 
is no medical evidence indicating that the veteran's left leg 
is worse than it was found to be on these VA examinations.  
Thus, the Board does not find that the veteran's left leg 
muscle disability approximates the criteria for a 20 percent 
rating under DC 5312.  

The Board has considered additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
the extent that those factors are not contemplated in the 
relevant rating criteria.  However, the Board notes that such 
factors are contemplated in DC 5312 and 38 C.F.R. § 4.56, as 
the explicitly stated cardinal signs and symptoms of muscle 
disability in the regulation are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  Thus, such 
factors have been specifically considered by the Board in 
determining that the veteran's right leg muscle disability 
approximates moderately severe muscle disability, and that 
his left leg muscle disability approximates moderate muscle 
disability, under DC 5312.

Also, the Board has considered ratings under DC 5003 and DC 
5271 for limitation of ankle motion.  The function of Muscle 
Group XII, the limitation of which is rated under DC 5312, is 
associated with dorsiflexion; extension of the toes; and 
stabilization of arch.  The Board notes the general rule 
against the "pyramiding" of benefits.  See 38 C.F.R. 
§ 4.14; See also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
The "critical element" in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  See Esteban 
v. Brown, 6 Vet. App. at 261.  As the veteran's muscle 
disability contemplates ankle motion, the veteran cannot have 
separate ratings under DC 5312 and either DC 5003 or DC 5271.  
However, the veteran is entitled to a rating under DC 5003 or 
DC 5271, instead of DC 5312, if such rating is more 
favorable.

In this case, the available ratings to the veteran under DC 
5003 and DC 5271 are not more favorable.  The maximum rating 
for one affected joint under DC 5003 is 10 percent, and the 
veteran already receives an equal or higher rating for each 
of his leg disabilities.  Also, the maximum rating under DC 
5271 is 20 percent, which the veteran currently receives for 
his right leg, and the veteran thus cannot receive a higher 
rating under DC 5271 for his right leg disability.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (where the 
veteran is already receiving the maximum rating assignable, 
consideration of the provisions of DeLuca is not required).

With respect to the veteran's left leg, he is not entitled to 
a disability rating of 20 percent under DC 5271.  The Board 
notes that on February 1999 VA examination, May 2007 VA 
examination, and June 2007 VA examination, the veteran was 
found essentially to have no functional impairment of the 
left leg, with full range of motion of the ankle and normal 
strength, and that there is no medical evidence indicating 
that the veteran's left leg is worse than it was found to be 
on these VA examinations.  In light of this evidence, the 
Board finds that, even considering additional functional loss 
due to pain, weakness, excess fatigability, or 
incoordination, to the extent that those factors are not 
contemplated in DC 5271, the veteran's left ankle does not 
more closely approximate marked limitation of motion than 
moderate limitation of motion.  Thus, a disability rating in 
excess of 10 percent is not available to the veteran under DC 
5271.

Accordingly, neither a disability rating in excess of 20 
percent for compartment syndrome, status post right 
fasciotomy, nor a disability rating in excess of 10 percent 
for compartment syndrome, status post left fasciotomy, is 
warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.  In reaching these 
determinations, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1. Entitlement to a disability rating in excess of 20 percent 
for compartment syndrome, status post right fasciotomy, is 
denied.

2. Entitlement to a disability rating in excess of 10 percent 
for compartment syndrome, status post left fasciotomy, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


